                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

GATHA NOVIS LOGAN, JR.,                           )
                                                  )
       Plaintiff,                                 )   Case No.: 1:19-cv-182
                                                  )
v.                                                )
                                                  )   Judge Curtis L. Collier
CITY OF CHATTANOOGA, TENNESSEE,                   )
                                                  )
       Defendant.                                 )

                                     MEMORANDUM

       On August 5, 2019, United States Magistrate Judge Susan K. Lee issued a report and

recommendation (“R&R”), recommending Plaintiff’s complaint be dismissed with prejudice.

(Doc. 6.) Plaintiff timely filed an objection. (Doc. 7.)

I.     STANDARD OF REVIEW

       This Court must conduct a de novo review of the portions of the R&R to which objection

is made and may accept, reject, or modify, in whole or in part, the magistrate judge’s findings or

recommendations. 28 U.S.C. § 636(b)(1).

II.    DISCUSSION

       Judge Lee found Plaintiff has failed to state a claim upon which relief can be granted. (Doc.

6.) Judge Lee explains that Plaintiff is essentially seeking the same relief he has previously sought

from the Court, to be relieved from his conservatorship. (Id.) Plaintiff has also raised “illogical

accusations” against Defendant City of Chattanooga. (Id.) The Court’s review of Plaintiff’s

complaint yields similar concerns regarding the claims alleged against Defendant City of

Chattanooga. The Complaint only requests relief from his conservatorship, but attached are two

police incident reports and a document detailing an alleged home invasion history. (Doc. 2.) Even
with the attachments, there are no factual allegations directed specifically towards Defendant City

of Chattanooga or legal causes of action alleged. (Id.) In addition, Plaintiff’s response (Doc. 7)

does not raise any objections to that portion of the R&R. The Court thus accepts the portions of

the R&R related to the failure to state a claim against Defendant City of Chattanooga.

       Plaintiff’s response to the R&R appears to focus on his request for relief from his

conservatorship. (Doc. 7.) Specifically, Plaintiff alleges money has been embezzled from his bank

account, surveillance equipment has been installed in his home, and he has received unwanted

phone calls. (Id.) Plaintiff has sought relief from his conservatorship on two prior occasions. See

Logan v. B. Steward Jenkins & Assoc., et al., Case No. 1:06-cv-124 (E.D. Tenn. 2006); Logan v.

Jenkins, Habenicth & Woods, Case No. 1:11-cv-257 (E.D. Tenn. 2011). In both cases the Court

dismissed the case upon finding Plaintiff was incompetent and thus lacked the capacity to bring

suit. (Id.) Plaintiff has not offered any evidence to suggest he is now competent to handle his

financial affairs or have standing to file suit under Tennessee law. See Tenn. Code Ann. § 34-3-

108. As a result, the Court also agrees with the R&R’s disposition of Plaintiff’s request for relief

from his conservatorship.

       Finally, Judge Lee recommends referring Plaintiff to Chief Judge Pamela L. Reeves for

consideration of possible injunctive measures pursuant to Standing Order 18-04. (Doc. 6.)

Standing Order 18-04 directs district judges to “refer litigants with a history of repetitive,

vexatious, or frivolous litigation to the chief judge to determine whether an injunction is

appropriate.” As Judge Lee notes, Plaintiff has filed at least four other cases in this district, all of

which were dismissed. See Logan v. Law Firm of Jenkins & Hambenicht, PLLC, Case No. 1:15-

cv-305 (E.D. Tenn. 2015) (dismissed for lack of subject matter jurisdiction); Logan v. Carta-Care-

A-Van, Case No. 1:15-cv-303 (E.D. Tenn. 2015) (dismissed for failure to state a claim); Gatha



                                                   2
Novis Logan, Case No. 1:11-cv-257 (dismissed upon finding Plaintiff was incompetent and thus

lacked capacity to bring suit); Gatha Novis Logan, Case No. 1:06-cv-124 (dismissed upon finding

Plaintiff was incompetent and thus lacked capacity to bring suit). As mentioned above, two of

those cases raised the same request for relief of conservatorship sought here. The Court thus agrees

with the magistrate judge’s conclusion that Plaintiff’s frequent filings qualify him for referral to

Chief Judge Reeves.

III.   CONCLUSION

       For the foregoing reasons, Plaintiff’s objection (Doc. 7) is OVERRULED. The Court will

ACCEPT and ADOPT the R&R (Doc. 6). Accordingly, Plaintiff’s complaint is DISMISSED

WITH PREJUDICE. Further, the Court will REFER Plaintiff to Chief Judge Reeves for

consideration of whether injunctive measures are appropriate pursuant to Standing Order 18-04.



       An appropriate order will enter.


                                                     /s/
                                                     CURTIS L. COLLIER
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
